UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1346



ELDER DEFORRORRORA LOCUST,

                                              Plaintiff - Appellant,

          versus


JAMES S. PERRY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-02-18-H)


Submitted:   September 19, 2002       Decided:   September 25, 2002


Before LUTTIG, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elder Deforrorrora Locust, Appellant Pro Se. James Stockton Perry,
PERRY, PERRY & PERRY, Kinston, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elder Deforrorrora Locust appeals in this civil case, arguing

that the district court improperly failed to grant his motion for

default. We have reviewed the record and find no reversible error.

Accordingly, we affirm. We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2